IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-31031
                           Summary Calendar



UNITED STATES OF AMERICA

                  Plaintiff - Appellee

     v.

JARON JEROD AUSBON

                  Defendant - Appellant


                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Middle District of Louisiana
                      USDC No. 99-CR-102-1
                       - - - - - - - - - -
                           May 18, 2001

Before KING, Chief Judge, and JONES and STEWART, Circuit Judges.

PER CURIAM:*

     Jeron Jerod Ausbon appeals his conviction of making a false

statement to a firearms dealer, in violation of 18 U.S.C.

§ 922(a)(6).   According to the indictment, Ausbon had falsely

represented on a federal firearms form that he was not under

indictment or information at the time he attempted to purchase a

gun, when Ausbon in fact stood accused under seven separate bills

of information.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-31031
                                -2-

     Ausbon contends that the evidence was insufficient to

establish a jury finding that he knew that he was technically

under “information” at the time he purchased the gun.    Because

the very form signed by Ausbon specifically defined “information”

as “a formal accusation of a crime made by a prosecuting

attorney,” and because the evidence showed that Ausbon had made

many court appearance with respect to these charges, the jury was

authorized to determine that Ausbon was well aware that he was

under “information” at the time.     See United States v. El-Zoubi,

993 F.2d 442, 445 (5th Cir. 1993); United States v. Ortiz-Loya,

777 F.2d 973, 979 (5th Cir. 1985).

     Ausbon also argues that the court erred in issuing an

“improper” and “wrong” jury instruction regarding the element of

knowledge, as the instruction did not comply with the Fifth

Circuit Pattern Jury Instructions on this matter.    The court was

authorized to tailor a specific instruction to govern the unique

facts of the case before the jury.    See United States v. Wyly,

193 F.3d 289, 300 (5th Cir. 1999).    As a whole, the instruction

given at Ausbon’s trial did not incorrectly state the law, and

the district court did not abuse its discretion in issuing the

instruction.     See id.

     AFFIRMED.